DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/15/21 has been entered. As directed by amendment, claims 1-5 and 9 have been amended, and claim 10-20 have been newly added.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Yasunaga WO 2016035359) does not disclose, with respect to claim 1, the operating lever being turnable around a third axis and turnable around a fourth axis, the third axis and the fourth axis being perpendicular to each other, the fourth axis being parallel to the second longitudinal axis when the operating lever is in a neutral position; a turning tube including a tube hole formed along the fourth axis, the operating lever having a portion inserted in the tube hole, the turning tube configured to turn around the fourth axis relative to the operation section in response to a first rotation of the operating lever around the fourth axis; a first transmission operatively connecting the optical element to the operating lever, the first transmission configured to convert a second rotation of the operating member around the third axis to a first rotation of the optical element around the first axis; and a second transmission configured to convert the first rotation of the operating lever to a second rotation of the optical element around the second axis. Rather Yasunaga teaches endoscope (1) comprising: a rigid insertion (2) including a first longitudinal axis ([0009] longitudinal axis); an operation section (3) provided at a proximal end of the insertion section (Figs.2 and 10, section V and XI); an optical element (29) disposed in a distal end portion of the insertion section (2), the optical element (29) configured to rotate around a first axis (Figs.2 and 6, [0009] optical element rotatably around the first axis) and around a second axis (Figs.2 and 10), the first axis being perpendicular to the first longitudinal axis ([0009] longitudinal axis), the second axis being parallel to the first longitudinal axis ([0009]), an operating lever (8) disposed in the operation section (3), the operating lever (8) including a second longitudinal axis (Figs.2 and 10). Claims 1-14 dependent from claim 1,  claims 16-18 are dependent from claim 15, and claim 20 is dependent from claim 19 and similarly allowable over the prior art of record. Claims 15 and 19 are allowable at least for the same reason as stated above for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795